       Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern Division)


 THE ESTATE OF MALCOLM J. BRYANT,

                Plaintiff,

         v.                                                 Civil Action No. ELH-19-00384

 BALTIMORE POLICE
 DEPARTMENT, et al.,

                Defendants.


       PLAINTIFF’S SECOND AMENDED RESPONSES AND OBJECTIONS TO
        DEFENDANT WILLIAM RITZ’S FIRST SET OF INTERROGATORIES

       Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, and Local Rule

104(6), Plaintiff the Estate of Malcolm J. Bryant amends its objections and responses to

Defendant William Ritz’s First Set of Interrogatories dated May 8, 2020. Additions or changes

made since Plaintiff’s initial responses are included below in bold.

                               PRELIMINARY STATEMENT

       The information provided in these Responses is provided in accordance with the

provisions and intent of the Federal Rules of Civil Procedure, which require the disclosure of

non-privileged facts within the recipient’s custody or control that may contain information

relevant to claims or defenses or lead to the discovery of relevant and admissible evidence. By

providing the information requested, Plaintiff does not waive any applicable privileges or

evidentiary objections, nor does it submit to the instructions and definitions listed at the

beginning of the Interrogatories, except as those instructions and definitions specifically conform

to the requirements of the Federal Rules of Civil Procedure and applicable case law.




                                                  1
       Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 2 of 13



        The word usage and sentence structure employed in these Reponses may be that of the

Plaintiff’s attorneys who assisted in the preparation of these Responses, and therefore, does not

purport to be the precise language of the executing party. The objections and responses to the

Interrogatories herein are based on information now available, and Plaintiff reserves the right to

amend, modify, or supplement the Responses if it obtains additional responsive information.

        AMENDED OBJECTIONS AND RESPONSES TO INTERROGATORIES

        1.      Identify all persons who may have personal knowledge of any fact alleged in the

pleadings or relating to the occurrence and state the subject matter of the personal knowledge.

Possessed by each such person along with the individual’s last known contact information.

        AMENDED RESPONSE: Plaintiff objects to this interrogatory as overbroad and unduly

burdensome in that it asks Plaintiff to identify “all” persons who may have personal knowledge

of “any” fact “alleged in the pleadings or related to the occurrence.” Plaintiff further objects that

this interrogatory is premature, as discovery in this case is in its early stages, and Plaintiff has not

received complete responses to its requests for production of documents or subpoenas. Plaintiff

further objects that “occurrence” is vague and ambiguous. Plaintiff further objects to this

interrogatory to the extent it calls for the provision of information already available and known

to Defendants and their counsel. Plaintiff further objects to this interrogatory as overbroad and

unduly burdensome to the extent it requests Plaintiff to provide, for every person, their “present

or last known address,” and their “present or last known place of employment.” To the extent

known, Plaintiff provides the name, last known contact information of, and the subject matter of

the personal knowledge possessed by each person. Subject to and without waiving these

objections, and reserving its right to amend and/or supplement this response at a later date

Plaintiff responds that, on information and belief, the persons who may have personal knowledge




                                                   2
       Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 3 of 13



of events related to Toni Bullock’s murder, the investigation of Ms. Bullock’s murder, the

prosecution of Mr. Bryant, and the exoneration of Mr. Bryant are listed in Exhibit A.

Additionally, for those persons who have been deposed in this case, Plaintiff directs

Defendants to those persons’ deposition transcripts for additional subject areas of personal

knowledge relating to this case.

       Plaintiff does not construe this request to seek identification of chain of custody

witnesses or witnesses with personal knowledge necessary to produce, identify,

authenticate, and lay the foundation for admission of records or exhibits. To the extent

Defendants seek identification of such witnesses through this interrogatory, Plaintiff

objects to this request as overly broad and unduly burdensome.



Dated: March 11, 2021                               /s/Amelia Green_________________
                                                    Nick Brustin (admitted pro hac vice)
                                                    Anna Benvenutti Hoffmann (admitted pro
                                                    hac vice)
                                                    Amelia Green (admitted pro hac vice)
                                                    Yasmin Dagne (admitted pro hac vice)
                                                    Neufeld Scheck & Brustin, LLP
                                                    99 Hudson Street, 8th Floor
                                                    New York, NY 10013
                                                    nick@nsbcivilrights.com
                                                    anna@nsbcivilrights.com
                                                    amelia@nsbcivilrights.com
                                                    yasmin@nsbcivilrights.com
                                                    T: (212) 965-9081/ F: (212) 965-9084

                                                    Jean Zachariasiewicz (Bar No. 19734)
                                                    Chelsea J. Crawford (Bar No. 19155)
                                                    Anisha Queen (Bar No. 20766)
                                                    Brown, Goldstein & Levy, LLP
                                                    120 E. Baltimore Street, Suite 1700
                                                    Baltimore, Maryland 21201
                                                    jmz@browngold.com
                                                    ccrawford@browngold.com
                                                    aqueen@browngold.com



                                                3
Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 4 of 13



                                    T: (410) 962-1030/ F: (410) 385-0869

                                    Attorneys for Plaintiff




                                4
Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 5 of 13




             EXHIBIT A




                                5
     Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 6 of 13



     Name                Subject Matter of the          Last Known Contact
                         Personal Knowledge             Information
                         Possessed
1.   Lamar Estep         Representative of the Estate   c/o counsel
                         of Malcolm Bryant, son of      Nick Brustin
                         Malcolm Bryant. Personal       Anna Benvenutti Hoffmann
                         knowledge of Mr. Bryant’s      Amelia Green
                         damages.                       Yasmin Dagne
                                                        Neufeld Scheck & Brustin,
                                                        LLP
                                                        99 Hudson Street, 8th Floor
                                                        New York, NY 10013
                                                        (212) 965-9081

                                                        Jean Zachariasiewicz
                                                        Chelsea Crawford
                                                        Anisha Queen
                                                        Brown Goldstein & Levy,
                                                        LLP
                                                        120 E Baltimore St #1700
                                                        Baltimore, MD 21202
                                                        (410-962-1030)

2.   Malique Bryant      Representative of the Estate   c/o counsel
                         of Malcolm Bryant, son of      Nick Brustin
                         Malcolm Bryant. Personal       Anna Benvenutti Hoffmann
                         knowledge of Mr. Bryant’s      Amelia Green
                         damages.                       Yasmin Dagne
                                                        Neufeld Scheck & Brustin,
                                                        LLP
                                                        99 Hudson Street, 8th Floor
                                                        New York, NY 10013
                                                        (212) 965-9081

                                                        Jean Zachariasiewicz
                                                        Chelsea Crawford
                                                        Anisha Queen
                                                        Brown Goldstein & Levy,
                                                        LLP
                                                        120 E Baltimore St #1700
                                                        Baltimore, MD 21202
                                                        (410-962-1030)

3.   William Ritz        Defendant and lead             c/o counsel
                         Baltimore Police Department    Avi Kamionski
                         (“BPD”) detective in the       Shneur Nathan


                                       6
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 7 of 13



                             Toni Bullock homicide         Theresa Concepcion
                             investigation. Testified at   Matthew McCarter
                             Malcolm Bryant’s trial.       Nathan & Kamionski, LLP
                                                           201 North Charles Street,
                                                           Suite 1202
                                                           Baltimore, MD 21201
                                                           (410) 885-4340
4.    Barry Verger           Defendant and forensic        c/o counsel
                             analyst for the BPD in the    Avi Kamionski
                             Toni Bullock homicide         Shneur Nathan
                             investigation. Testified at   Theresa Concepcion
                             Malcolm Bryant’s trial.       Matthew McCarter
                                                           Nathan & Kamionski, LLP
                                                           201 North Charles Street,
                                                           Suite 1202
                                                           Baltimore, MD 21201
                                                           (410) 885-4340
5.    Tyeisha Powell         Interviewed in the Toni
                             Bullock homicide
                             investigation. Testified at
                             Malcolm Bryant’s trial.

                                                           c/o counsel
                                                           Candes Daniels
                                                           Law Firm of Candes A.W.
                                                           Daniels, LLC
                                                           6400 Baltimore National
                                                           Pike, #473
                                                           Catonsville, MD 21228
                                                           (410) 800-4847
6.    Latoya Scott           Testified at Malcolm
                             Bryant’s trial.
7.    Marie Bullock          Sister of Toni Bullock.
                             Interviewed in Toni Bullock
                             homicide investigation.
                             Testified at Malcolm
                             Bryant’s trial.
8.    Darlene Stokes Daniels Mother of Toni Bullock.
                             Interviewed in Toni Bullock
                             homicide investigation.
9.    Franklin Darryl Wills  Testified at Malcolm
                             Bryant’s trial.
10.   Antonio Brooks         Testified at Malcolm
                             Bryant’s trial. Personal
                             knowledge of Mr. Bryant’s
                             damages.


                                            7
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 8 of 13



11.   David Wilson            Testified at Malcolm
                              Bryant’s trial.
12.   Dante Bailey            Testified at Malcolm
                              Bryant’s trial.
13.   Samuel Richard          Cousin of Malcolm Bryant.
      Jackson                 Testified at Malcolm
                              Bryant’s trial.
14.   Christina Helmsly       Testified at Malcolm
                              Bryant’s trial.
15.   Daa’iyah Bryant         Sister of Malcolm Bryant.
                              Testified at Malcolm
                              Bryant’s trial. Personal
                              knowledge of Mr. Bryant’s
                              damages.
16.   Anne Bryant Burell      Mother of Malcolm Bryant.
                              Testified at Malcolm
                              Bryant’s trial. Personal
                              knowledge of Mr. Bryant’s
                              damages.
17.   Renaldo Ritch           Interviewed in Toni Bullock
                              homicide investigation.

18.   Richard M. Ritch, Sr.   Interviewed in Toni Bullock
                              homicide investigation.


19.   Kimberly Ann Demory Interviewed in Toni Bullock
                          homicide investigation.

20.   Calvin Coolidge         Interviewed in Toni Bullock
      Murray, Jr. III         homicide investigation.
21.   Allen Edison            Interviewed in Toni Bullock
                              homicide investigation.
22.   John Stefanelli         BPD employee involved in
                              Toni Bullock homicide
                              investigation. Testified at
                              Malcolm Bryant’s trial.
23.   Cynthia Lum             BPD employee involved in
                              Toni Bullock homicide
                              investigation. Testified at
                              Malcolm Bryant’s trial.
24.   Michael J. Lind         BPD employee involved in
                              Toni Bullock homicide
                              investigation. Testified at
                              Malcolm Bryant’s trial.



                                           8
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 9 of 13



25.   Edward Rigby          BPD employee involved in
                            Toni Bullock homicide
                            investigation. Testified at
                            Malcolm Bryant’s trial.
26.   Franklin Sanders      BPD employee involved in
                            Toni Bullock homicide
                            investigation. Testified at
                            Malcolm Bryant’s trial.
27.   Steven Lehmann        BPD employee involved in
                            Toni Bullock homicide
                            investigation.
28.   John T. Brown         BPD employee involved in
                            Toni Bullock homicide
                            investigation.
29.   John Thanner          BPD employee involved in
                            Toni Bullock homicide
                            investigation.
30.   Cliff Macer           BPD employee involved in
                            Toni Bullock homicide
                            investigation.
31.   John Barrick          BPD employee involved in
                            Toni Bullock homicide
                            investigation.
32.   Homer Pennington      BPD employee involved in
                            Toni Bullock homicide
                            investigation.
33.   Margarita A. Korell   Assistant Medical Examiner
                            from Maryland Office of
                            the Chief Medical
                            Examiner who autopsied
                            Toni Bullock. Testified at
                            Malcolm Bryant’s trial.
34.   Cathryn Shannon       Maryland State Police
      (formerly Cathryn     chemist who performed DNA
      Braunstein)           analysis in the Toni Bullock
                            homicide investigation. The
                            prosecution and defense
                            submitted stipulation to
                            results at Malcolm Bryant’s
                            trial.
35.   Larry Rogers          Represented Malcolm Bryant     Law Firm of Cal Stafilatos
                            at his pre-trial suppression   200 East Lexington Street,
                            hearing and through his        Suite 300
                            criminal trial in 1999.        Baltimore, MD 21202
                                                           (410) 276- 4357



                                         9
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 10 of 13



36.   Michelle Nethercott   Represented Malcolm Bryant
                            in post-conviction
                            proceedings.


37.   Sharon Holback        Baltimore City Assistant
                            State’s Attorney who
                            represented the state against
                            Malcolm Bryant in post-
                            conviction proceedings.
                            Likely to have discoverable
                            information regarding those
                            proceedings.
38.   David Mabrey          Baltimore City Assistant        c/o counsel
                            State’s Attorney during         Wendy L. Shiff
                            criminal trial. Prosecuted      Assistant Attorney General
                            Malcolm Bryant at his           Office of the Attorney
                            criminal trial.                 General
                                                            Civil Litigation Division
                                                            200 Saint Paul Place
                                                            Baltimore, Maryland 21202
                                                            (410) 576-6996
                                                            (443) 610-0228
39.   Victoria Wash         Baltimore City Assistant        c/o counsel
                            State’s Attorney during         Wendy L. Shiff
                            investigation of the Toni       Assistant Attorney General
                            Bullock homicide. Helped        Office of the Attorney
                            prepare the case against        General
                            Malcolm Bryant prior to his     Civil Litigation Division
                            criminal trial.                 200 Saint Paul Place
                                                            Baltimore, Maryland 21202
                                                            (410) 576-6996
                                                            (443) 610-0228
40.   Mark Profili          BPD employee involved in
                            Toni Bullock homicide
                            investigation.
41.   Linda Taylor          Godmother of Toni Bullock
                            and sister of Paul Taylor.
                            Interviewed as part of
                            Baltimore City State’s
                            Attorney’s post-conviction
                            reinvestigation of Toni
                            Bullock homicide.
42.   Paul Taylor           Brother of Linda Taylor.
                            Interviewed as part of
                            Baltimore City State’s


                                           10
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 11 of 13



                           Attorney’s post-conviction
                           reinvestigation of Toni
                           Bullock homicide.
43.   Andrea Borchardt     BODE employee involved
                           in post-conviction DNA
                           testing.
44.   Brian Murray         Quattrone Center employee
                           involved in post-
                           exoneration reinvestigation.
45.   John Hollway         Quattrone Center employee
                           involved in post-
                           exoneration reinvestigation.
46.   Peter Saar           Baltimore City Assistant
                           State’s Attorney during
                           investigation of Toni
                           Bullock homicide.
47.   Matthew Steipler     BPD employee involved in
                           post-conviction DNA
                           testing.
48.   Thomas Martin        BPD employee involved in
                           post-conviction DNA
                           testing.
49.   Rana Santos          BPD employee involved in
                           post-conviction DNA
                           testing.
50.   Dorothy Logan        Mother of Tyeisha Powell.
                           Involved in Toni Bullock
                           homicide investigation.
51.   Chaewanda Wilson     Interviewed in Toni Bullock
                           homicide investigation.
52.   Ronald Johnson       Boyfriend of Chaewanda
                           Wilson. Name listed in BPD
                           investigative file of Toni
                           Bullock homicide
                           investigation.
53.   Tyesha Cabeza        Friend of Toni Bullock and
                           Tyeisha Powell. Present at
                           crime scene of Toni Bullock
                           homicide. Personal
                           knowledge of her
                           conversations about the
                           Toni Bullock homicide.
54.   Ricky Savoy          Brother of Tyesha Cabeza.
                           Personal knowledge of his
                           conversations about the
                           Toni Bullock homicide.


                                        11
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 12 of 13



55.   Rashard Jackson      Name provided to Detective
                           William Ritz during Toni
                           Bullock homicide
                           investigation as person with
                           information about Toni
                           Bullock homicide.
56.   Lauren Lipscomb      Chief of Conviction            c/o counsel
                           Integrity Unit. Involved in    Wendy L. Shiff
                           Baltimore City State’s         Assistant Attorney General
                           Attorney post-conviction       Office of the Attorney
                           reinvestigation of Toni        General
                           Bullock homicide.              Civil Litigation Division
                                                          200 Saint Paul Place
                                                          Baltimore, Maryland 21202
                                                          (410) 576-6996
                                                          (443) 610-0228
57.   Justin Esworthy      Represented Malcolm
                           Bryant in post-conviction
                           proceedings.
58.   Mukhwana Bryant      Sister of Malcolm Bryant.
                           Personal knowledge of Mr.
                           Bryant’s damages.
60.   Melvina Melvin       Cousin of Malcolm Bryant.
                           Personal knowledge of Mr.
                           Bryant’s damages.
61.   Yinka Bryant         Cousin of Malcolm Bryant.
                           Personal knowledge of Mr.
                           Bryant’s damages.
62.   Debria Hendricks     Niece of Malcolm Bryant.
                           Personal knowledge of Mr.
                           Bryant’s damages.
63.   William Bryant       Uncle of Malcolm Bryant.
                           Personal knowledge of Mr.
                           Bryant’s damages.




                                        12
      Case 1:19-cv-00384-ELH Document 156-1 Filed 03/22/21 Page 13 of 13



                               CERTIFICATE OF SERVICE
        I, Yasmin Dagne, hereby certify that on March 11, 2021, true and correct copies of
Plaintiff’s Second Amended Responses and Objections to Defendant William Ritz’s First Set of
Interrogatories were served via electronic mail to:

Avi Kamionski
Shneur Nathan
Theresa Concepcion
Matthew McCarter
Mayer Engelsberg
NATHAN & KAMIONSKI LLP
201 N. Charles St., Suite 1202
Baltimore, MD 21201
akamionski@nklawllp.com
snathan@nklawllp.com
tconcepcion@nklawllp.com
mmccarter@nklawllp.com
mengelsberg@nklawllp.com

Attorneys for Individuals Defendants

Justin Conroy
Kara Lynch
Natalie Amato
Kyle Ashe
Baltimore City Department of Law
100 N. Holliday St., Suite 101
Baltimore, MD 21202
natalie.amato@baltimorecity.gov
kara.lynch@baltimorepolice.org
justin.conroy@baltimorepolice.org
kyle.ashe@baltimorepolice.org

Attorneys for Baltimore Police Department

                                                   /s/ Yasmin Dagne




                                              13
